ACCEPTED
                                                                                               01-15-00297-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                        12/30/2015 12:22:38 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                                   NO.Ol-15-00297-CR

PRENTIS RAY VENZANT,                           IN THE COURT OF APPEALS
                                                                  FILED IN
             APPELLANT                                              1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                   12/30/2015 12:22:38 PM
v.                                             FIRST          SUPREME        JUDICIAL
                                                                    CHRISTOPHER     A. PRINE
                                               DISTRICT                     Clerk


THE STATE OF TEXAS,
             APPELLEE                          HOUSTON, TEXAS


                    MOTION FOR EXTENSION OF TIME TO
                      FH.E STATE'S RESPONSE BRIEF

TO THE HONORABLE COURT OF APPEALS:

        Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to Rule 10.5 (b) , Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Court of Appeals as follows:

1. The appellant was convicted of Unauthorized Use of a Vehicle, and was sentenced
     on 3/27/2015. The trial case was styled as State of Texas v. Prentis Roy Venzant, in
     the 212'h Judicial District Court of Galveston County, Texas, Cause No. 14-CR-
     2810. Appellant filed timely Notice of Appeal. The Appellant's brief was filed with
     this Court on 11/30/2015.

2. The present due date for filing the State's briefis 12/30/2015.

3. This is the State's first motion for extension of time to file its brief.

4. The State requests an extension to file its brief on or before 2/29/2016.

5. The State requests this extension not for delay but because during the last thirty
   days, the undersigned attorney for the State:

                                               1
          •   Completed a State's Response Brief in Robert Rollins v. State, 01-14-
              00769-CRon 11/16/2015.

          •   Completed a Petition for Discretionary Review in Eric Greer v. State,
              01-14-00033-CR, on 11/19/2015.

          •   Completed a State's Response Brief in Gary James Cox v. State, Nos.
              01-15-00220-CR,      01-15-00221-CR,      01-15-00222-CR        on
              12/14/2015.

          •   Filed answers, responses, agreed orders, and appeared in court for
              hearings or other docket matters on numerous expunctions and
              nondisclosures, and misidentification expunctions.

6. The State must also complete its response brief to Brian DamellJohnson II. Stale,
   01-15-00101-CR, due on December 30,2015.

7. The State must also complete its response brief to Brandon Marlo Miller v. State,
   14-15-00293-CR, due on January 19,2016.

8. The State must also complete its response brief to Gregory Charles Hurst v. State,
   14-15-00539-CR, due on February 1, 2016.

9. The State must also complete its response brief to Altin Pinkney v. State, 14-15-
   00428-CR, due on February 12, 2016.

10. The State must also complete its response brief to Michael Grimm v. State, 14-
    15-00284-CR, due on February 16,2016.


        WHEREFORE, PREiYIISES CONSIDERED, the State respectfully requests
that this Court of Appeals extend the time to file the State's brief until February 29,
2016.




                                             2
                                 Respectfully submitted,
                                 JACK ROADY
                                 C        ALDISTRICT ATTORNEY
                                 G           ON COUNTY TEXAS



                                              riminal District Attorney
                                           Street, Suite 1001
                                 Galveston County, Texas 77551
                                 Tel.(409)766-2355, fax (409)766-2290
                                 State Bar Number: 24062850
                                 allison.lindblade@co.ga!vcston.rx.us


                       CERTIFICATE OF COMPLIANCE

      The undersigned Attorney for the State c    .fies this brief is computer generated,

and consists of 345 words.




                             CERTIFICATE OF SERVICE

      The undersigned attorney for the State certifies that a copy of the above motion

was    emailedl    eFiledtoTadNelson,Attorney                     for     Appellant,     at

tad@thcnclsonfum.com on December 30, 2015.




                                               l!sil;.e!fitQllfuinal District Attorney
                                              Galveston County, Texas
                                          3
                                   AFFIDAVIT

THE STATE OF TEXAS


COUNTY OF GALVESTON


      Before me, the undersigned authority, on December 30, 2015, appeared Allison

Lindblade, who by me duly sworn did depose and state on oath the following:

             "I, Allison Lindblade, Attorney for the State of Texas, have read

      the Motion for Extension of Time to File the State's Brief, and swear that

      the information contained th.<;re~s true and correct."




                                               DBLADE
                                  s    t Criminal District Attorney
                                Galveston County, Texas



      SWORN TO AND SUBSCIUBED before me on December 30, 2015.



                                 ~ &~\1,w-
                                NOTARY PUBLIC in and for
                                the State of Texas




                                          4